                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE GREEN,                                :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVL ACTION NO. 20-CV-4211
                                             :
SERGEANT WHITE, et al.,                      :
    Defendants.                              :

                                       MEMORANDUM
McHUGH, J.                                                                  MAY 18, 2021

       Currently before the Court is a Second Amended Complaint (“SAC”) filed by Plaintiff

Tyrone Green, which raises claims pursuant to 42 U.S.C. § 1983, arising from alleged cruel and

unusual punishment in violation of the Eighth Amendment of the United States Constitution.

For the reasons set forth here, the Court will dismiss Green’s claims with prejudice.

I.     FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY 1

       Mr. Green’s Amended Complaint named two Defendants: Sergeant White and Officer

Carvalho, both employed at SCI-Phoenix. (ECF No. 4 at 2.) Green’s claims were based on

events that occurred at SCI-Phoenix on May 26, 2019. He alleged that, on that date, he and

another inmate were not finished eating breakfast when they were told to leave the dining room,

though they had not been given twenty (20) minutes to eat as required by prison policy. (Id.)

Defendant White shut and locked the dining room door while Green and others were still inside.

(Id.) A dining room supervisor allowed Green and another inmate to leave through the employee

exit, where they were met by Defendant White. (Id. at 3.) Defendant White took the inmates’

identification cards and advised them they would be receiving misconducts. (Id.) She rejected



1
 The facts set forth in this Memorandum are taken from Green’s Amended Complaint and his
SAC.
their explanation that they used the employee exit because Defendant White had locked them in

the dining room, whereupon Green declared that it was a set up. (Id.)

       Mr. Green left the area to take his medication. When he returned to his housing unit,

Defendant White was waiting for him with several other officers. (Id.) When Green again

complained about being issued a misconduct, Defendant White told the other officers and

inmates present to leave. Green alleged Defendant White began yelling at him and poking him

in the face with her fingernails, which were pointed at the tip. He alleges she called him “a

pu**y and bitch” and spit in his face. When other officers pulled her away Defendant White told

Green, “your mother wasted black skin when she had you.” (Id. at 4.)

       Mr. Green was told to return to his housing unit and he complied. He was followed by

Defendant Carvalho and Officer Brown. Defendant Carvalho is alleged to have threatened

Green by telling him that he was going to “kick [Green’s] ass” and break Green’s glasses over

his face. (Id.) When Green, followed by Defendant Carvalho, reached his cell, Defendant

Carvalho is alleged to have threatened to kill Green. (Id.) Green alleged that, as a result of the

named Defendants’ conduct, he experienced anguish and cut himself with a razor. (Id.)

       Green asserted that Defendant White’s conduct violated the Eighth Amendment in that it

constituted excessive force, was engaged in outside of her scope of duties, and was in violation

of Department of Corrections Policy, DC-ADM-201. (Id. at 5-6.). He also asserted a state law

claim for assault. (Id.) Green asserted that Defendant Carvalho’s conduct violated the Eighth

Amendment, was engaged in outside of the scope of his duties, and was in violation of

Department of Corrections Policy, ADM-201. Green also asserted that Carvalho’s conduct

violated unidentified state tort law. (Id. at 8.) Green sought recovery of compensatory and

punitive damages. (Id.)



                                                 2
       Upon screening the Amended Complaint, the Court dismissed Green’s Eighth

Amendment claims against Defendant Carvalho with prejudice and dismissed his state court

claims against Carvalho without prejudice for lack of subject matter jurisdiction. (ECF No. 8.)

The Court dismissed Green’s federal and state claims against Defendant White without prejudice

and granted him leave to file a second amended complaint. (Id.) Green has filed a SAC against

Defendant White. (ECF No. 9 at 6-11.) The factual allegations in the SAC are virtually identical

with those in the Amended Complaint. In short, Defendant White is alleged to have yelled at

Green, purposefully spat in his face, and poked him in the face with pointed fingernails. (SAC,

Id. at 9, 10.) Mr. Green claims that the force used was “not necessary to achieve any institutional

purpose,” and “reflected the wanton and unnecessary infliction of pain.” (SAC, Id. at 10.)

Green further alleges that Defendant White was deliberately indifferent to Green’s rights and his

health when she engaged in the conduct alleged. (SAC, Id. at 10-11.) He claims that Defendant

White’s conduct violated his Eighth Amendment rights. The SAC does not include any state law

claims. Green claims that he was required to seek psychological treatment following the

incident. He seeks recovery of compensatory and punitive damages. (SAC, Id. at 11.)

II.    STANDARD OF REVIEW

       Although Green has paid the filing fee in full, the Court has the authority to screen his

SAC pursuant to 28 U.S.C. § 1915A. See Shane v. Fauver, 213 F.3d 113, 116 n.2 (3d Cir. 2000)

(recognizing that the district courts have the authority to screen a prisoner complaint pursuant to

§ 1915A(b)(1) even if the prisoner is not proceeding in forma pauperis). Section 1915A requires

that the Court “review, before docketing, if feasible or, in any event, as soon as practicable after

docketing, a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). In doing so, the



                                                  3
Court must dismiss a complaint or any portion thereof that “is frivolous, malicious, or fails to

state a claim upon which relief may be granted,” id. § 1915A(b)(1), or that “seeks monetary

relief from a defendant who is immune from such relief,” id. § 1915A(b)(2).

         Whether a complaint fails to state a claim under § 1915A(b)(1) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Neal v. Pa. Bd. of Prob. & Parole, No. 96-7923, 1997 WL 338838, at *1 (E.D. Pa. June 19,

1997); see also Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Accordingly, the

Court must determine whether the Second Amended Complaint contains “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quotations omitted). As Green is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.     DISCUSSION

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Additionally, “[a] defendant in a civil rights action must have personal involvement in the

alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

Green has failed to state a plausible Eighth Amendment claim based on the conduct of Defendant

White.

         The Eighth Amendment prohibits prison officials from unnecessarily and wantonly

inflicting pain in a manner that offends contemporary standards of decency. See Hudson v.

McMillian, 503 U.S. 1, 8 (1992). When screening an Eighth Amendment excessive force claim

under § 1915, the Court asks whether the prisoner has plausibly alleged that the force was



                                                   4
applied “maliciously and sadistically to cause harm” rather than “in a good-faith effort to

maintain or restore discipline.” Jackson v. Bueno, Civ. A. No. 20-0687, 2020 WL 2847925, at

*3 (E.D. Pa. June 2, 2020) (quoting Hudson, 503 U.S. at 7). The factors used to determine

whether the force applied was excessive include: (1) the need for the application of force; (2) the

relationship between the need and the amount of force that was used; (3) the extent of injury

inflicted; (4) the extent of the threat to the safety of staff and inmates, as reasonably perceived by

responsible officials on the basis of the facts known to them; and (5) any efforts made to temper

the severity of a forceful response. Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir. 2000) (quoting

Whitley v. Albers, 475 U.S. 312, 321 (1986)). Although the extent of an inmate’s injuries is

relevant to an Eighth Amendment analysis, “there is no fixed minimum quantum of injury that a

prisoner must prove that he suffered through objective or independent evidence in order to state a

claim for wanton and excessive force.” Id. at 104. Thus, the inquiry must be driven by the

extent of the force and the circumstances in which it is applied, not by the resulting injuries. Id.

at 108; see also Smith v. Mensinger, 293 F.3d 641, 648 (3d Cir. 2002). The Eighth Amendment

does not protect against a de minimis use of physical force, so long as it is not of a sort

“repugnant to the conscience of mankind.” Brooks, 204 F.3d at 107 (quoting Hudson, 503 U .S.

at 9-10).

       Mr. Green alleges that Defendant White unnecessarily and with deliberate indifference to

Green’s rights yelled at him, called him names, spit in his face, and poked him in the face with

pointed fingernails. He does not allege that he suffered any physical injury as a result of

Defendant White’s conduct. Further, he does not allege that he required or was denied medical

treatment immediately following the encounter with Defendant White, although he does now

allege that he required psychological treatment as a result of the encounter. Given the limited



                                                  5
nature of White’s alleged use of force here – poking Green in the face with pointed fingernails

and spitting at him – and the absence of physical injury resulting from the poking, the Court

concludes that the use of force here is not the type of objectively serious use of force that rises to

the level of an Eighth Amendment violation. See Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (per

curiam) (“An inmate who complains of a push or shove that causes no discernible injury almost

certainly fails to state a valid excessive force claim.” (internal quotations omitted)); see also

Middleton v. Sanchez, No. 16-00203, 2016 WL 1089131, at *5 (M.D. Pa. Mar. 21, 2016) (inmate

who was, inter alia, poked in face with finger did not suffer lasting injury, merely temporary

discomfort, and did not state plausible Eighth Amendment claim); Ruta v. Morris, No. 07-1832,

2007 WL 3342771, at *3 (M.D. Pa. Nov. 7, 2007) (inmate who was pushed and poked in the face

did not state plausible Eighth Amendment claim). “The Eighth Amendment does not protect an

inmate against an objectively de minimis use of force.” Lindsey v. O’Connor, 327 Fed. Appx.

319, 321 (3d Cir. 2009) (inmate who was grabbed and threatened outside of cell but did not

suffer injury as a result did not state plausible Eighth Amendment claim).

       The facts alleged as to Defendant White suggest that she may have engaged in an

unfortunate and inappropriate use of force when faced with Green’s complaints about the

imposition of a misconduct, but it was de minimis, Moreover, the facts alleged in the SAC do not

suggest that this was more than a single occurrence – it is not alleged to have been part of a

repeated course of conduct. Mr. Green may well have a state law claim for assault, which he can

pursue in state court in accordance with this Court’s prior order. But the facts alleged do not state

a plausible Eighth Amendment claim and this claim will be dismissed. Because Green has

already been afforded an opportunity to amend this claim and has not been able to state a




                                                  6
plausible claim, no further leave to amend will be granted, and the claim will be dismissed with

prejudice.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Green’s Eighth Amendment claims

pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim. No further leave to amend will

be granted, as further amendment would be futile. Grayson v. Mayview State Hosp., 293 F.3d

103, 110 (3d Cir. 2002). An appropriate Order follows.

                                             BY THE COURT:

                                                   /s/ Gerald Austin McHugh
                                             _____________________________
                                             GERALD A. McHUGH, J.




                                                7
